DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yu-te Chen, Reg. No. L1231, on 3/29/2022.
The application has been amended as follows: 
Claims 1-10 are canceled.
Claim 11 is amended to recite (line 18):
“dissipation layers corresponds to one of the additional device areas;”

Allowable Subject Matter
Claims 11-20 (renumbered 1-10) allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 11-20, the allowability resides in the entirety of the method as recited in independent claim 11, and at least in part, because claim 11 recites the following limitations: 
“A fabrication method of a protective element comprising steps of: 
(a) providing a first substrate, and a second substrate, and an additional substrate, wherein 
the first substrate has a first surface and a plurality of first device areas defined on the first surface; 
the second substrate has a third surface and a plurality of second device areas defined on the third surface; 
the additional substrate has a primary surface, a secondary surface, a plurality of additional device areas defined on the primary surface or the secondary surface; 
the first device areas respectively correspond to the second device areas; and 
the additional device areas respectively correspond to the first and second device areas;
(b) forming multiple outer connection layers respectively on each of the first device areas, forming multiple inner connection layers respectively on each of the second device areas, forming a plurality of heating layers between the first substrate and the second substrate, forming a plurality of heat-dissipation layers on the additional device areas of the additional substrate, wherein each of the outer connection layer is formed on one of the first device areas, each of the inner connection layers is formed on one of the second device areas, each of the heating layers corresponds to one of the first device areas and corresponds to one of the second device areas, and each of the heat-dissipation layers corresponds to one of the additional device areas; 
(c) stacking the second substrate on the additional substrate with a fourth surface of the second substrate, and stacking the fourth substrate on a second surface of the first substrate; 
(d) sintering the first substrate, the second substrate and the additional substrate to a body with a single insulation material, wherein the heating layers and the heat-dissipation layers are mounted inside the body and are encapsulated by the body;”.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB R CRUM/Examiner, Art Unit 2835